Citation Nr: 1432751	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  12-03 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disorder (COPD) and lung cancer, claimed as a result of in-service exposure to herbicides. 

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for bilateral hearing loss.
 
4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active service from November 1963 to October 1965.  The current matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

When a claimant identifies PTSD without more, it cannot be considered a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms that the claimant describes, and the information that the claimant submits or that VA obtains in support of the claim.  The United States Court of Appeals for Veterans Claims (Court) found that such an appellant did not file a claim to receive benefits only for a particular diagnosis, but rather for the affliction (symptoms) that the mental condition, whatever it is, causes him/her.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

Here, while the prior final denial involves a claim for service connection for COPD, recent post-service medical records show that the Veteran has been diagnosed with both COPD and lung cancer. Thus, in accordance with Clemons, the Board has re-characterized the issues on appeal as is set forth on the title page-to include all post-service respiratory disorders with which the Veteran has been diagnosed as well all potential psychiatric disorders, to include PTSD. 

In July 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  
In November 2012, the Board remanded these matters for additional development.  For the reasons set forth below, the issues of entitlement to service connection for bilateral hearing loss and for tinnitus are addressed in the REMAND portion of the decision below and are once again REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam during the Vietnam era nor was he in Korea during a period of time when the service department has determined that herbicides were used, or was otherwise exposed to an herbicide agent (to include Agent Orange) during service.

2.  A respiratory disorder, to include COPD and lung cancer, was not manifested during service, was not manifested within a year of separation from service, and is not shown to be related to service.  

3. The Veteran's diagnosed depressive disorder, not otherwise specified (NOS), was not manifested in service, and the only medical opinion to address the etiology weighs against the claim.
 
4.  The Veteran's symptoms do not meet the criteria for a diagnosis of PTSD pursuant to DSM-IV criteria.


CONCLUSIONS OF LAW

1. The criteria for service connection for a respiratory disorder, to include COPD and lung cancer, to include as a result of in-service exposure to herbicides, are not met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2013).   

2.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, are not met. 38 U.S.C.A. §§ 1110, 1111, 1153, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  	 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in October 2010, January 2011, December 2012, and April 2013.  

Despite being requested to submit or identify and provide VA with authorization to obtain private and VA medical records for the period prior to 2007, no response was received from the Veteran.  In addition, while the Veteran noted the full name of the individual he believes drowned in May 2013 correspondence, in relation to his claimed traumatic event in service, he has failed to provide a 60 day time period as to the event as requested.  In June 2013, the JSRRC coordinator made a formal finding that sufficient information to corroborate the event does not exist and as such, the Veteran's stressor could not be corroborated.  The memoranda summarizes VA's attempts to obtain evidence independently verifying the Veteran's stressor.  However, the Veteran consistently failed to respond or provide the required stressor information requested from VA. The Board finds that this development satisfies VA's duty to assist.  See 38 C.F.R. § 3.159(c) (noting that VA will make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim).

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent August 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims on appeal decided herein.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309   (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2013). 

Service connection may be presumed for certain chronic diseases, to include malignant tumors and psychoses, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. 3.307, 3.309(a) (2013).  However, as a psychosis and malignant tumors are not shown within a year after discharge from active service, the presumptions are not for application in this case.  The Board notes that COPD is not among the disorders recognized as chronic under the applicable statutory and regulatory provisions  

For such chronic diseases as specifically listed at 38 C.F.R. 3.309(a) , including psychosis and malignant tumors, service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) ; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)). 

The continuity of symptomatology avenue of service connection, creating a presumption of service connection for chronic diseases manifesting during service and then again at a later date, is available only for chronic diseases enumerated in 38 C.F.R. § 3.309(a) , the only regulation listing named chronic diseases.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116 ; 38 C.F.R. § 3.307.  Additionally, the United States Department of Defense has recently confirmed that herbicides, including Agent Orange, were used near the Korean DMZ from April 1968 through July 1969. Under 38 CFR 3.307(a) (6)(iv), effective on February 24, 2011, the presumption of herbicide exposure is extended to any Veteran who served between April 1, 1968, and August 31, 1971, and in a unit that VA or the Department of Defense (DoD) has determined to have operated in an area in or near the Korean DMZ. See also M21-1R, Part IV.ii.2.C.10.p. 

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease (to include lung (respiratory) cancer) to a degree of 10 percent or more at any time after service (except for chloracne and acute and subacute peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. §§ 1112, 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  However, COPD is not a disorder which may be presumed related to exposure to herbicides. 

Notwithstanding the foregoing presumptive provisions, the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption is not the sole method for showing causation.

A.  Respiratory disorder

Service personnel records show that the Veteran had active service from November 1963 to November 1965, including service in Korea that ended in October 1965.  There is no evidence that he ever disembarked and set foot on land in Vietnam nor does the Veteran so contend. Thus, the herbicide use occurred years after his service in Korea ended in May 1966. The Defense Department has not indicated that Agent Orange or other herbicides were used in Korea prior to that time.  

Pursuant to the Board's remand instructions, in December 2012 and April 2013 letters, the Veteran was asked to provide the approximate dates, location, and nature  of his alleged exposure to herbicides while serving along the Korean DMZ. No response was received.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Utilizing information of record, the Appeals Management Center requested verification of the Veteran's allegations that while serving in Korea he experienced being fired upon with some type of gas canisters which would require him to don a gas mask.  It was requested that a review of DoD's inventory of herbicide operations be conducted to determine whether herbicides or other chemical agents were used as alleged.  In a May 2013 response, the AMC was advised that the Veteran's service falls outside the period of presumptive Agent Orange exposure.  Agent Orange was not used in gas containers.  The Veteran was likely referring to CS gas, otherwise called "tear gas," which all riflemen are exposed to during training.  The Agent Orange Mailbox does not address "other chemical agents."  In a June 2013 memorandum, the JSRRC Coordinator determined after a thorough review of the Veteran's claims file (including all service records) that there were no special activities suggesting the Veteran or his unit came in contact with Agent Orange or other tactical herbicides.  Exposure to herbicides on a presumptive basis cannot be conceded.

Hence, on this record, a review of the record establishes that the claimed herbicide exposure has not been objectively demonstrated. 
Even if a veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).   

STRs are negative for complaints or findings related to the respiratory system, to include COPD and lung cancer.

The earliest medical evidence of COPD is reflected in an October 2007 VA medical record, or even if accepting the Veteran's contentions as accurate that he was diagnosed with COPD in 1995, that is a period of more than 30 years after discharge from active service.  Further, VA medical records show that the Veteran was diagnosed with lung cancer in September 2008, more than 40 years after discharge from active service.  Hence, service connection for lung cancer on a presumptive basis is not warranted.  Furthermore, the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

In July 2013, the Veteran was afforded a VA respiratory examination to determine the etiology of his diagnosed COPD and lung cancer.  The VA examiner opined that it less likely than not that the claimed conditions were related to service.  The examiner noted the Veteran's contentions that his respiratory conditions are related to service on the basis of being provided with and encouraged to use cigarettes and to exposure to chemicals, to include Agent Orange.  The examiner stated that it was not clear from the information provided in the claims file whether or not exposure to Agent Orange is conceded.  Since service-connection for lung cancer (and other illnesses) with respect to Agent Orange is determined by statute and requires knowledge of the status of Agent Orange exposure, the examiner is unable to provide an opinion relative to Agent Orange. The examiner further noted that the Veteran related a history of exposure to multiple chemicals in service.  A relationship of lung cancer to certain chemicals is plausible.  One reference article, for example, lists such chemical risk factors to include asbestos, radon, metals (arsenic, chromium, and nickel), ionizing radiation, and polycyclic aromatic hydrocarbons ("Overview of the riskfactors, pathology, and clinical manifestations of lung cancer" at uptodate.com).  Other listed risk factors, some of which may apply to this veteran, include smoking, various infections, genetic factors, other lung conditions (fibrosis) and certain dietary factors.  To evaluate whether in-service environmental exposures were causal for this veteran as compared with other known risk factors, it would be necessary to know the exact names of such chemical agents in order to research their potential for causality.  This information is not found in the claim file nor in the enclosed service files.  Without such information, the examiner cannot provide an opinion without resort to mere speculation.

While the competent medical evidence shows that the Veteran has been diagnosed with COPD and lung cancer, the preponderance of the evidence does not show that any diagnosed respiratory disability was incurred in or aggravated during service.

With regard to the tear gas in the gas containers during service that were identified by the Veteran, such chemical is not noted in the article referenced by the examiner as a risk factor for lung cancer.  As such, the July 2013 VA examiner's discussion of chemicals related to the development of lung cancer does not provide a favorable nexus opinion.  The Board further notes that the July 2013 VA examiner has provided the only medical opinion to address the probability of a medical relationship between the Veteran's respiratory disabilities and his service; an opinion which weighs against the claim. The July 2013 VA examiner opined that it was less likely than not that the claimed conditions were related to service.  The Board finds that opinion constitutes probative evidence on the medical nexus question, based as it was on review of the Veteran's documented medical history and assertions and physical examination.  The July 2013 opinion provided a rationale based on an accurate discussion of the evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Significantly, neither the Veteran nor his representative has presented or identified any contrary medical opinion that supports the claim for service connection for a left hip disability. VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The Board notes that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. §§ 3.303(a), 3.159(a) (2013); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, a determination of whether a respiratory disability, that is COPD and lung cancer, are related to service requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology. Therefore, the Veteran's statements do not constitute competent medical evidence in support of his claim.

Lastly, the Board notes that VA is prohibited from granting service connection for disability or death due to disease or injury attributable to the use of tobacco products during a veteran's active service for claims filed after June 9, 1998.  38 U.S.C.A. § 1103(a) (West 2002); see also 38 C.F.R. § 3.300(a) (2013).  In this case, the Veteran's claim to reopen was received in September 2010, and therefore, the claim is not entitled to consideration under the law in effect prior to June 9, 1998.

Under these circumstances, the Board finds that the claim for service connection for a respiratory disorder, to include COPD and lung cancer, must be denied. In reaching this conclusion, the Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Psychiatric disorder

In addition to the above, for posttraumatic stress disorder (PTSD) claims VA law provides that service connection "requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. . . ." 38 C.F.R. § 3.304(f) (2013).  Section 4.125(a) of 38 C.F.R. incorporates the 4th edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) as the governing criteria for diagnosing PTSD.

Service treatment records are negative for complaints, findings, or diagnosis of a psychiatric disorder.  

Post-service records show that a September 2007 VA medical record noted a negative PTSD screen.  

An October 2008 VA medical record noted that a depression screen was positive.

In September 2010, the Veteran submits a claim for service connection for a psychiatric disorder due to failing to save another soldier in Korea who drowned.  

An August 2013 VA PTSD examination report reflects that the Veteran does not have a diagnosis of PTSD that confirms to DSM-IV criteria.  The diagnosis was depressive disorder, not otherwise specified (NOS).  The VA examiner commented that the Veteran presented with recurrent brief periods of depression that are best characterized as depressive disorder, NOS, related to his chronic medical conditions.  The examiner further concluded that, despite the lingering effects on the Veteran of not being able to save the Korean soldier from drowning, the totality of the evidence available suggest that this Veteran's depressive symptoms are more strongly linked to his ongoing serious medical problems than to his military trauma.  The Veteran feels depressed, discouraged and frustrated about his imitated lifestyle and inability to engage in formerly pleasurable activities due to COPD.  The VA examiner determined that the Veteran's survivor guilt, intermittent nightmares, and painful memories do not account for the severity of his depression.  He further noted that the Veteran's medical records shows no evidence of impairment in social or occupational functioning due to the trauma alone prior to the emergence of his serious medical conditions and chronic pain.  The Veteran's respiratory condition appears to be the primary source of depression for this previously physically active Veteran.  The Veteran's severe COPD and its limitation on quality of life accounts for more depressive symptomatology than does the tragic drowning incident.   The VA examiner's ultimate opinion was that the Veteran's depressive disorder, NOS, was less likely than not (50 percent or less probability) incurred in or caused by the in-service event.   

Based upon the evidence of record, the Board finds that an acquired psychiatric disorder was not manifest during active service, that a psychosis was not manifest within the first post-service year, and that an acquired psychiatric disorder, to include PTSD, is not shown to have developed as a result of an established event, injury, or disease during active service.  The Board finds, based upon a review of the complete record, that the August 2013 VA opinions are persuasive that the DSV-IV criteria for a diagnosis of PTSD were not met at any time during the appeal period and that his depressive disorder is not as least as likely as not related to service.  In fact, the August 2013 VA examiner determined that the Veteran's depression is related to the Veteran's failing health, particularly to his severe COPD.  

In this case, the only medical opinion evidence of record weighs against the claim for service connection.  The Board finds the August 2013 VA examiner's opinion constitutes probative evidence on the medical nexus question and as to whether the Veteran meets the criteria for a diagnosis of PTSD-based as it was on review of the Veteran's documented medical history and assertions and examination.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The VA examiner provided a thorough discussion of the rationale for the opinions expressed, as provided in detail above.  The Board may only rely on such opinion if it is supported by an explanation of the basis for such an opinion or if the basis is otherwise apparent in the Board's review of the evidence.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here, the Board finds that opinion is supported by a rationale that was apparently provided after the VA examiner considered all procurable and assembled data.  Significantly, neither the Veteran nor his representative has presented or identified any contrary medical opinion that supports the claim for service connection.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).
The only other evidence of record supporting the Veteran's claim is his own lay statements. The Board notes that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. §§ 3.303(a) , 3.159(a) (2013); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Significantly, however, the Veteran has not demonstrated that he has the requisite clinical expertise to opine as to medical diagnosis and etiology of a complex question as to the diagnosis and etiology of a psychiatric disability.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Grover v. West, 12 Vet. App. 109 (1999); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Consequently, his statements do not constitute competent medical evidence in support of his claim.

Under these circumstances, the Board finds that the claim for service connection for a psychiatric disorder, to include PTSD, must be denied. In reaching this conclusion, the Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a respiratory disorder, to include COPD and lung cancer, is denied.

Service connection for a psychiatric disability, to include PTSD, is denied.


REMAND

With regard to the claims for service connection for bilateral hearing loss and tinnitus, in November 2010, the Veteran underwent a VA audiology examination.  The examiner determined that the Veteran's tinnitus was as likely as not a symptoms associated with the Veteran's hearing loss and was not due to loud noise exposure while in service.  With regard to the Veteran's bilateral hearing loss, the VA examiner opined that the Veteran's hearing loss did not occur due to loud noise exposure while in service.  She noted that results in both the enlistment and separation examination indicated hearing within normal limits at all test frequencies bilaterally on both tests.  She further concluded that no decrease in thresholds was indicated.  She opined that the Veteran's hearing loss and tinnitus did not occur due to loud noise exposure while in the service as no indication of damage to the Veteran's peripheral auditory system was indicated at discharge.  

On induction examination in October 1963 and on separation examination in September 1965 audiometric testing was performed.  Significantly, prior to November 1, 1967,  service departments used ASA units to record pure tone sensitivity thresholds in audiometric measurement.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Therefore, those values reported at the time of the Veteran's induction and separation examinations must be assumed to have been conducted under ASA, standards rather than currently used ISO standards, which is the standard applied in 38 C.F.R. § 3.385 (2013).

The audiometric test performed at the time of the Veteran's October 1963
induction examination reported pure tone threshold levels in decibels in the right ear were 0 (15), 0 (10), 0 (10), 5 (15) 25 (30), and in the left ear were 5 (20), 5 (15), 0 (10), 0 (10), 0 (5), at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  On separation examination in September 1975, the reported threshold levels in decibels in the right ear were 10 (25), 5 (15), 5 (15), 10 (15), and in the left ear were 10 (25), 10 (20), 5 (15), 5 (10), at 500, 1,000, 2,000, and 4,000 Hertz, respectively.  (The numbers in parenthesis represent the conversion of the audiometric test results from ASA to ISO units.)
In Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992), the Court held that hearing loss disability by the standards of 38 C.F.R. § 3.385 is not required during service, only currently. In fact, the laws and regulations do not specifically require complaints of, or treatment for, hearing loss during service in order to establish service connection.  Id.  See also Hensley v. Brown, 5 Vet. App. 155 (1993) (where the Court held that, even though disabling hearing loss may not be demonstrated at separation, a veteran may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service).

Service connection for a bilateral hearing loss disability may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes. Hensley v. Brown, 5 Vet. App. 155 (1993).  In light of the above, the Board finds that the November 2010 VA examiner's opinion is inadequate in that the examiner failed to discuss the significance, if any, of the changes in the audiometric thresholds from the time of the Veteran's entrance to his separation examination.  In addition, she failed to discuss the Veteran's assertions as to onset and continuity of symptomatology.  Furthermore, reliance on the fact that the Veteran's did not have a hearing loss disability in service as a basis for the negative opinion is contrary to the holdings in Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) and Hensley v. Brown, 5 Vet. App. 155 (1993).  Hence, a new opinion must be obtained.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of his bilateral hearing loss and tinnitus.  The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail. 

The examiner should opine whether it is at least as likely as not (50 percent probability or higher) that any current bilateral hearing loss disability and tinnitus is causally related to service or any incident of service, including the Veteran's claim of exposure to acoustic trauma during service.  The examiner should note that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  In providing the requested opinion, the examiner should comment on the audiometric findings recorded on induction and on separation examination.  The significance, if any, of acuity shifts in the audiometric results should be addressed.  

He/She should take into consideration the Veteran's  contentions as to onset and continuity of hearing loss and tinnitus since service.  The examiner should also discuss the Veteran's post-service noise exposure from employment and recreation.  Lastly, the examiner should reconcile his or her findings with those provided in the November 2010 VA audiology examination report.

A complete rationale for all opinions expressed should be clearly set forth in a written report.

2.  After ensuring that the requested examination is complete and that the opinions are responsive to the questions posed above, readjudicate the claims remaining on appeal.  If any action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims. 38 C.F.R. § 3.655 (2013).  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


